SUPPLEMENTAL OPINION ON GRANT OF REHEARING APRIL 27, 2000 PER CURIAM. DeeNita Moak, counsel for Appellant Nakia Baker petitions this court for rehearing of our per curiam opinion ordering payment of attorney’s fees from the Juvenile Court Representation Fund. See Baker v. Arkansas Dep’t Human Servs., 340 Ark. 408, 12 S.W.3d 200 (2000). Ms. Moak asserts in her petition that this court erred in designating payment from that fund pursuant to Ark. Code Ann. § 9-27-316 (Supp. 1999). Specifically, Ms. Moak argues that the fund is not designated for payment of attorney’s fees in cases involving the termination of parental rights. We agree.  As originally enacted, section 9-27-316 provided that attorneys who represented indigent parents in termination cases were to be paid from the Juvenile Court Representation Fund. The General Assembly, however, made several changes to section 9-27-316 in 1997, including the provision concerning the Juvenile Court Representation Fund. As the section now reads, monies in the Juvenile Court Representation Fund are to be used for payment of attorney’s fees only in cases of juvenile delinquency and families in need of services. The section continues to require that counsel be appointed to represent indigent parents in termination cases, but no longer provides a source for payment of such appointed counsel.  The failure of the legislature to designate a source for payment does not render Ms. Moak’s claim for attorney’s fees null, however. Ms. Moak’s claim is a claim against the state for services performed on behalf of the state; therefore, the state is responsible for payment of her fees and expenses. See State v. Post, 311 Ark. 510, 845 S.W.2d 487 (1993).  We find no merit in Ms. Moak’s argument that the chancellor has funds available to her to pay the fees in this case, as neither her affidavit nor the supporting exhibits are part of the record in this matter. We have repeatedly stated that we will not consider matters not contained in the record. See e.g., Smith v. Smith, 337 Ark. 583, 990 S.W.2d 550 (1999); Black v. Van Steenwyk, 333 Ark. 629, 970 S.W.2d 280 (1998); Boswell, Tucker & Brewster v. Shiron, 324 Ark. 276, 921 S.W.2d 580 (1996). Accordingly, we grant Ms. Moak’s petition for rehearing and reverse only that part of our opinion ordering payment of attorney’s fees from the Juvenile Court Representation Fund.